COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Frank
Argued at Chesapeake, Virginia


ROBERT JEROME BROWN, II, S/K/A
 ROBERT JEROME BROWN, JR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 2559-99-1                  JUDGE ROBERT P. FRANK
                                             DECEMBER 12, 2000
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                     AND COUNTY OF JAMES CITY
                 Samuel Taylor Powell, III, Judge

          C. Thomas Turbeville (D.R. Dansby, Ltd., on
          brief), for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Robert Jerome Brown, II, sometimes known as Robert Jerome

Brown, Jr., (appellant) was convicted, in a jury trial, of robbery

in violation of Code § 18.2-58, felony petit larceny in violation

of Code §§ 18.2-96, 18.2-103 and 18.2-104, and destruction of

private property in violation of Code § 18.2-137.    On appeal, he

contends the trial court erred in finding the evidence was

sufficient to convict him of robbery.   For the reasons stated

herein, we affirm the judgment of the trial court.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                             I.   BACKGROUND

     Donald N. Janderup was employed as a manager at a CVS

Pharmacy in Williamsburg on March 12, 1999.    Janderup looked onto

the sales floor of the pharmacy from his "second story" manager's

office and observed appellant concealing a container of baby

formula "inside his coat."    Janderup said appellant was located

ten to fifteen feet from him.

     Janderup brought the situation to the attention of his

assistant manager, Mattie Campbell, who was in Janderup's office.

Campbell then observed appellant conceal a second container of

formula.    She walked out of the office and approached appellant,

who was between four and five feet from the formula display.

Janderup said he observed appellant "brush past [Campbell] making

some contact, just pushing past her."     Campbell said appellant

brushed her shoulder.   Janderup stated appellant was walking

toward the exit of the store when he passed Campbell.    Janderup

came downstairs "for the purpose of keeping the appellant from

leaving the store."   At this point, Janderup approached appellant,

who was now located between ten and fifteen feet from where he

initially concealed the baby formula.     He was also approximately

forty feet from the store's exit.     Janderup walked toward

appellant and said "something along the lines of 'Hold on a

minute.'"    Appellant told him, "You don't want to do this."   As

appellant came toward him, Janderup held his hands up in a



                                  - 2 -
"defensive" manner to "block the way."    As appellant tried to walk

past him, Janderup reached out toward appellant's arm.

        Appellant "lunged" towards Janderup and drove him backward

into a watch case that Janderup knocked over.    The two continued

to struggle, knocking over several more displays and "bounc[ing]

off the wall once or twice."    They ended up on the floor with

Janderup "on top of [appellant] more or less holding him."

        Then, another individual struck and kicked Janderup several

times while ordering him, "Get off my brother."    Appellant then

punched Janderup "at least two or three times."    At least, "one or

two" of these "closed fist" blows struck Janderup in the face in

his "right jaw area."    At some point, another CVS employee,

Nathaniel Isaac, stepped in and assisted Janderup in "holding"

appellant.    According to Campbell, Isaac also dissuaded the other

individual from throwing a shopping cart at Janderup.

        Then, Janderup grabbed appellant by "his jacket."   Suddenly,

appellant "came out of" the jacket leaving Janderup holding it.

Appellant ran from the store without the jacket or the baby

formula.    Campbell testified the baby formula fell out onto the

floor during the fight, shortly after the second person joined the

fight.    Janderup acknowledged during cross-examination that it was

"clear" to him from the time he approached appellant that

appellant wanted to leave the store and was walking toward an

exit.



                                 - 3 -
     At the conclusion of the Commonwealth’s evidence, appellant

moved to strike the evidence as insufficient to prove robbery.

The trial court denied appellant’s motion.

                           II.     ANALYSIS

     On appeal, appellant contends the evidence was insufficient

to prove robbery because the "taking" of the baby formula was

never completed.   We disagree.

                When sufficiency of the evidence is at
           issue on appeal, the evidence must be viewed
           in the light most favorable to the
           Commonwealth, and the evidence must be
           accorded all reasonable inferences fairly
           deducible therefrom. Higginbotham v.
           Commonwealth, 216 Va. 349, 352, 218 S.E.2d
           534, 537 (1975). A jury's verdict will not
           be disturbed unless it was plainly wrong or
           without evidence to support it. Code
           § 8.01-680; Stockton v. Commonwealth, 227 Va.
           124, 145-46, 314 S.E.2d 371, 385, cert.
           denied, 469 U.S. 873, 105 S. Ct. 229, 83
           L.Ed.2d 158 (1984); Albert v. Commonwealth, 2
           Va. App. 734, 741-42, 347 S.E.2d 534, 538-39
           (1986).

Pugliese v. Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24

(1993).

     "The degree of asportation necessary to constitute a taking

under the common law definition of robbery need only be slight."

Durham v. Commonwealth, 214 Va. 166, 168, 198 S.E.2d 603, 606

(1973).   In Green v. Commonwealth, 133 Va. 695, 699, 112 S.E. 562,

563 (1922), the Supreme Court of Virginia held that a "taking" in

a robbery requires dominion or absolute control of the property.




                                  - 4 -
The Court explained that "[t]he absolute dominion must exist at

some time, though it be only momentary."     Id. (citation omitted).

     Appellant argues the "taking" in this case was never

completed because he did not leave the store with the baby

formula.   However, the asportation occurred when appellant

concealed the cans of baby formula inside his coat and continued

through his struggle with Janderup.     The evidence established he

exercised absolute control over the cans of formula as he walked

away and during the struggle.   Even if his control over the cans

of formula was "momentary," it was sufficient to establish a

"taking" under Green.   We, therefore, find the evidence sufficient

to support appellant's conviction.

     For these reasons, we affirm the judgment of the trial court

and affirm appellant's conviction.



                                                            Affirmed.




                                - 5 -